Citation Nr: 1644651	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  01-00 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an evaluation in excess of 20 percent for residuals of a cervical spine fracture.

3.  Entitlement to a separate compensable evaluation for right upper extremity radiculopathy prior to June 13, 2005, and in excess of 10 percent thereafter.

4.  Entitlement to a separate compensable evaluation for left upper extremity radiculopathy prior to June 13, 2005, and in excess of 10 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from June 1980 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a Board hearing before a Veterans Law Judge in May 2003; a transcript of that hearing is associated with the claims file.  That Veterans Law Judge is no longer available to participate in this decision; the Veteran was informed of this fact and of his right to a new hearing.  In December 2005, the Veteran indicated that he did not desire another hearing.  

This case was initially denied by the Board in April 2006.  The Veteran timely appealed the April 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2008, the Court vacated the April 2006 Board decision and returned the case to the Board for further action.  The Board remanded the case in January 2010 and again in May 2012.  The case has been returned to the Board at this time for further appellate review.  

The Board has taken jurisdiction over the claim of entitlement to TDIU at this time in order to comport with the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This case was last adjudicated by the AOJ in a June 2015 supplemental statement of the case.  In a March 2016 correspondence, the Veteran's representative submitted the Veteran's Social Security Administration (SSA) records; additionally, the representative indicated that there were several other new pieces of evidence that were also being submitted.  

Respecting these newly submitted records, the Veteran's representative requested that the Veteran's "file be returned to the [AOJ] for initial consideration of this new evidence on all of his pending claims."  The Board construes this statement as a non-waiver of original jurisdiction by the AOJ of this evidence, and therefore a remand is necessary in order for the AOJ to review this evidence in the first instance and to issue a supplemental statement of the case.  

Prior to the issuance of any supplemental statement of the case, the AOJ should also obtain any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Tampa VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for a heart disorder, increased evaluations for his cervical spine and bilateral upper extremity radiculopathy disabilities, and entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

